BEAN, J., Dissenting.
This is an action for damages for personal injury, brought under the federal Employers ’ Liability Act. The cause was tried to the court and a jury, resulting in a verdict and judgment in favor of the plaintiff for the sum of $25,000. Defendant appeals.
*130The plaintiff, Walter Davis, was engineer on train No. 231 southbound, or westbound in railway parlance, on the Southern Pacific lines from Portland by way of Oswego and Cook to Corvallis. Knight, who was killed in the collision, was engineer on train number 234 northbound, or eastbound in railway parlance, from Beaverton by way of Cook and Oswego to Portland. Beaverton is situated about seven miles off the line traversed by train number 231 from Portland to Corvallis. The two trains necessarily used the same track from Cook to Oswego and thence to Portland.
The plaintiff, as a basis for his action, alleges in his complaint substantially as follows:
“That the plaintiff herein, a former employee of the Southern Pacific Company, was employed on and prior to May 31, 1918, as engineman on the lines of the Southern Pacific Company by the director general of railroads; that for a long time prior to said date said plaintiff had been in the employ of the director general of railroads as an engineman on trains carrying freight running over the Southern Pacific Lines of railroad and more especially from Portland, Oregon, to Corvallis, Oregon, and particularly over the line of railroad hereinbefore mentioned and described; that said train hauled by the plaintiff as engineman on May 31, 1918, consisted of an engine, freight cars and caboose, and carried freight from the states of Washington, Idaho, Montana, Wyoming and other states in the United States through and into the states of Oreg’on and California, and said train at said time was engaged in interstate traffic and was hauling cars and freight that came from other states than the state of Oregon, and the same were being operated over a common carrier line and carried at said time freight from outside the state of Oregon to points within Oregon and in the state of California ; that the said railway line over which plaintiff operated said train as aforesaid extended from Ore*131gon to California and was used for the purpose among other things of carrying interstate traffic.
“That on May 31, 1918, the director general of railroads, through his officers and agents, directed the plaintiff herein to proceed with engine No. 2512 from Portland, Oregon, to Oswego, Oregon, by way of Cook, to Corvallis, Oregon, and to haul with the said engine over said line two loaded cars, one empty car and a caboose, which cars were cars used in carrying freight from points outside the state of Oregon, from other states, to points within the state of Oregon and within the state of California; that said cars at said time were hauling freight from points in states outside of the state of Oregon to points within said state of Oregon; that said train was what was known at said time as West Bound Local Freight No. 231; that plaintiff’s said train was directed to leave Brooklyn Yards, Portland, Oregon, at 9:45 a. m. on May 31, 1918? and did in conformity with said directions leave said yards at said time; that before leaving the director general of railroads, through his agents, servants and employees caused to be delivered to Engine-man Davis,' plaintiff herein, and to Conductor Frederickson, conductor of said train, Order No. 226, which order read as follows: ‘No. 234, engine 2911, has right of way over 231 Beaverton to Oswego.’ That before leaving the railroad yards at Brooklyn, Portland, Oregon, and at the time Order No. 226 was given to plaintiff herein, plaintiff showed said order to his fireman, who read the same; that Conductor Frederickson was at the said time given a copy of said order; that under said conditions plaintiff proceeded with said train over the lines of the Southern Pacific Company to Oswego, Oregon, where plaintiff in company with the conductor of said train checked the register and returned to his place in the engine cab; that at Oswego at said time another train, known as an electric train, was being run by the director general of railroads over the same line on which plaintiff was operating his said train; that by reason of the fact that said electric train left Oswego before train No. 231, under the rules and regulations then *132in force, it was necessary for plaintiff to remain at Oswego for the period of ten minutes; that at the expiration of the said ten minutes Conductor Frederickson negligently and carelessly gave the order for plaintiff to proceed with said train on the way toward Corvallis over the line of railroad as hereinbefore described; that in compliance with the said order and direction plaintiff herein started on the way toward Corvallis over the said line of railroad; that said train was then and there equipped with an air brake system, consisting of compressed air pumps, chambers, cylinders, reservoirs, pipe-lines and valves, rods, hangers and brake shoes, which system extended from the engine at the front end of said train to the caboose at the rear end thereof, and was then and there in working condition and operative, and so arranged and equipped that by the simple and easy movement by a man’s hand of a valve (commonly called the conductor’s valve) in said caboose, the compressed air contained in said brake system would be discharged into the atmosphere and the brake shoes in said system would thereby be automatically applied to and held against the wheels of the engine, cars and caboose in said train, and thereby instantly stop said train; that either Conductor Frederickson or any one of the three brakemen who were then and there in said caboose could at any moment have instantly stopped said train by moving said valve and thereby automatically applying said brake shoe to said wheels, and they and each of them should have instantly stopped said train when it then and there started' to leave Oswego, and if they had then and there so stopped said train, the collision hereinafter referred to would not have occurred; that Conductor Frederickson and each of said three brakemen negligently and carelessly omitted then and there to move said valve and thereby stop said train. That as plaintiff, in operating said train, approached a cut about twelve hundred feet long, the walls of said cut being ten to thirty feet high, plaintiff herein, without any warning whatever from his fireman or the conductor or any of the brakemen or anyone else, came upon freight *133train No. 234 approaching at a rate of about twenty miles per hour, said train consisting of about thirty loaded cars, five empty cars and a caboose, hauled by locomotive No. 2911; that the said track at said point was a single line track and the trains were so nearly upon each other that it was impossible for plaintiff to do anything to avert a collision, and the said trains Nos. 231 and 234 came together in a head-on collision with great force at a point about 2.2 miles east of Cook, which is the junction point between the Newberg and Tigard branches of said railroad ; that in said collision the plaintiff herein was severely and permanently injured, as more particularly hereinafter set forth; that the 'force of said collision broke the left cylinder and the frame of locomotive 2512 back to the front drivers, the cab was demolished, the tank frame was broken in two and the trucks bunched near the rear end of the locomotive; the first car in train 231 came to rest upon the top of the tender and was practically destroyed, and locomotive 2911 was greatly damaged and jammed.
“That the carrier, the director general of railroads, his agents, servants and employees, on the 31st day of May,' 1918, were reckless, negligent and careless in giving to the plaintiff at Brooklyn, Oregon, Order 226; that said director general of railroads, his servants, agents and employees, were further negligent, reckless and careless in not making said order read: ‘Cook to Oswego’ instead of ‘Beaverton to Oswego,’ and in not giving said order to plaintiff at Oswego instead of at Brooklyn; that said order did not comply with the rules of the carrier in that said order named towns off the line over which plaintiff’s train ran, and in that said order did not apprise plaintiff of the position of said train No. 234; that said director general of railroads, his agents, servants and employees, were further reckless, negligent and careless in not giving a meet order requiring plaintiff’s train No. 231 to be held at Oswego until train No. 234 arrived there; that under said circumstances it was customary to give a meet order where trains were being operated over a single line of track; that *134it is and was at said time customary under such circumstances to name only towns on the line over which plaintiff’s train ran, and not to name any towns or points not on the line over which plaintiff’s train ran; that in this particular, said director general of railroads, his agents, servants and employees, were careless, reckless and negligent. That Rule 752 of the carrier reads:
“ ‘Conductors and enginemen are required to show their train orders to the brakemen and firemen, who must read and return them, and should there be occasion to do so, they will remind the conductor or enginemen of their contents. Conductors must not verbally inform enginemen of the contents of train orders, but should obtain from them an understanding of all train orders restricting their rights, if practicable, before they are acted upon.’
“That the director general of railroads, his agents, servants and employees, were further negligent and careless in not requiring train 231 to remain at Oswego until train No. 234 arrived, and in giving a clear train order signal at Oswego, Oregon, and in failing to stop the said train by the use of the air-brake system. That each and all of said acts of negligence on the part of the director general of railroads, his agents, servants and employees, was and were the approximate cause of the injuries sustained by plaintiff herein as more particularly hereinafter set forth.
“That on May 31, 1918, at the time of the collision hereinbefore mentioned, said engines and trains came together with such violence and force that the plaintiff received injuries rendering him unconscious for more than twenty-four hours after said collision.”
Plaintiff further alleges in detail that he was severely injured, and thereby damaged.
The answer of defendant denies generally the allegations of the complaint regarding the wrongful issuance of orders and the negligence of the defendant. It sets out in a further and separate answer that the *135accident in this ease was caused solely by the act of negligence of the plaintiff in his failure to “heed or obey” the orders which were given to him by the dispatcher of the railroad; that the orders were given in pursuance of the rules of the company; that they were plain and specific and easily understood, and plaintiff must have understood them and disregarded them and simply assumed to advance; and that the accident was caused solely by the negligence of the plaintiff, and therefore there is no responsibility on the defendant to respond in damages to plaintiff. The answer admits the proclamation whereby the director general of railroads assumed control and operation of the lines of the Southern Pacific. For a second further and separate defense defendant sets up that the plaintiff assumed the risk. The reply put in issue the new matter of the answer. At the trial the second defense was eliminated with the assent of counsel for defendant, after a portion of the complaint had been stricken.
The testimony of plaintiff Walter Davis, a man thirty-eight years of age at the time of the accident, tended to show in substance the following: He had lived in Portland, Oregon, most of the time during the last twenty years, and during that time had been engaged as a locomotive fireman and locomotive engineer for the Southern Pacific Company, operating over the main line and branches hauling both' passenger and freight trains. In May, 1918, he had been at work on the Corvallis branch of the Southern Pacific hauling both interstate and intrastate freight for about five months. He describes this line as the main line from Brooklyn yards in Portland, the Wills-burg cut-off to Wilsonia Junction, the Newberg branch to St. Joseph Junction and on the west side lines to Corvallis. The road carried interstate and intrastate *136traffic. At that time he estimated about twenty trains a day operated over the “immediate points,” some of them over the east side branch, some over the Beaverton cut-off and some through trains to Corvallis. On the morning of May 31, 1918, the day of the accident, at about 9:20 he arrived at work at Brooklyn. After registering his engine and checking over all trains that had arrived or departed within the last twelve hours he received his engine. Brooklyn, where trains are made up for transportation over the various lines, is about four miles from Union station. The engine was attached to a train of three cars and a caboose by the “herder.” "While plaintiff was oiling the engine preparatory for the trip the conductor handed him “a late order on account of No. 16, which was the only train I had been able to check against on the register which had not arrived within the allotted space of time.” This order allowed them to get out about two miles to Willsburg Junction, a point on the main line to San Francisco. ' He also states:
“We proceeded to this point and we headed out on this branch line, Willsburg cut-off by the way of Milwaukie and the big bridge over the Willamette "River to a point called Wilsonia, which is the junction point. * * It is the rules for all trains before entering this point of track here to call up the dispatcher and get permission to proceed or stay at this point until such time as the dispatcher gives you the authority to move, — which we did in this case this morning, —stopped there, called up, and he said, ‘Follow No. 355/ which was one of the fast red trains which go up Fourth street here to points beyond where we were. Half a mile beyond Wilsonia is Oswego, where there is a day and night telegraph office, train register, and train order signal semaphore, and also terminal point for suburban trains. We proceeded up this line to within a short distance of the station (Oswego), blew four short whistles, a signal for the *137train order semaphore, and this signal was cleared. After stopping there I had been having a great deal of trouble with this engine — hot boxes and hot point, guides, etc., practically the entire working parts of the engine, on account of being recently overhauled in the shops.”
Plaintiff further stated.that at Wilsonia:
“We stopped, called up the dispatcher and were told to remain there until No. 355 went by, which we did, and being in the yard limit we were able to follow No. 355, under control, to the depot at Oswego.
“Q. Did you do that?
“A. Yes. We headed out on to the east side branch line, _ proceeded up the main line under control to within a short distance of the depot and sounded the signal for the train order semaphore signal, received the signal, it was cleared to us, pulled up and spotted our car to the freight house door and stopped. I got down and I went around the engine with my oil can and wrenches making further adjustments after which I walked back to the office for a drink of water. While there the conductor said, ‘While you are here, Walter, let’s check these registers, the train order register,’ which I did. We checked it against all trains which concerned us. The limited space between No. 355 being up, being ten minutes, our work being finished, I got to the engine, and I asked the conductor if all was set. And he said ‘High ball’ (the witness indicating by a motion of the hand), and we pulled out. Up here four miles from Oswego—
“Q. Now, state whether or not you had a clear hoard at that time.
“A. Coming into Oswego, — the train order semaphore was against us and I called for the train order semaphore signal with the four blasts of the whistle, which is the rule, and received the signal, which is done by the operator dropping it in an inclined position, which clears us, clears the board and shows that he has no orders for us.
“Q. Now, who operates that semaphore signal?
“A. The telegrapher at Oswego.
*138“Q. Is he the dispatcher?
“A. No, he is subject to the orders of the dispatcher at Portland.”
From Oswego to Cook is approximately four miles. Cook is a junction point for trains operating over the Beaverton cut-off, seven miles, where trains from the west side lines cross over to the east side branch. Train No. 231 proceeded toward Cook about one and one-half miles where it collided with train No. 234.
In regard to the interstate character of the train plaintiff stated to the purport that train No. 231 was a freight train consisting, besides the caboose, of three cars, two loaded and an empty; and further:
“One of the loaded cars next to the engine was a Pere Marquette or a Burlington and Quincy, I don’t remember which. They were foreign cars, the merchandise car next to the engine loaded with household goods, mill feed, lumber, groceries, for points for distribution along the line.
“Q. And what car was that?
“A. Pere Marquette I think. .
“Q. And what were the other cars that you had?
“A. The car in the center of the train was a system flat T. & N. O. wood rack used for hauling cord wood from stations along the line to Portland. The third car in the train was a foreign gondola, a Pere Marquette or a Quincy, loaded with ties used for repairs along the line which we ran over, and the caboose.”
He further testified thus: The track between Cook and Oswego was used for interstate and intrastate trains as a main line. The ties which were a part of the train were to be used for repairing this track. The point of the collision occurred in a heavy rock cut which was timbered and brushy on both sides of the right of way, obstructing the view. Train 234 was a local freight from McMinnville to Portland by *139way of Beaverton and Cook, carrying lumber, interstate freight, supplies, grain, hay and wood.
“Q. Do you know whether any of this material was going over to Vancouver, Washington?
“A. Ves, there was air plane material for the mill at Vancouver, Washington.”
On cross-examination plaintiff testified as follows:
“Q. You had in your train that day two loaded cars and one empty, didn’t you?
“A. Yes.
“Q. Now, as far as the articles, — and you started from Brooklyn and you were going to end your trip at another trip in Oregon?
“A. Yes.
“Q. Your start and your finish were both in Oregon?
“A. Yes.
“Q. And as engineer do you have any personal knowledge of the pieces or individual articles of freight that were in those two cars?
“A. At times.
“Q. Did you know at that date where any of those articles originated?
“A. Not at that date, I didn’t.
“Q. Do you know now where any of them originated?
“A. Yes, sir.
“Q. How do you know?
“A. By examining the records.
“Q. You say you have seen something somewhere which, gives you that idea?
“A. Yes.
“Q. That some shipment was in there that came from some other state?
“A. Yes.
“Q. But that is the only way, you haven’t any knowledge from any other source?
“A. No, sir.”
“Q. It wasn’t a record that you kept?
“A. No, sir.
*140“Q. And wasn’t a record with which you would have anything to do?
“A. No, sir.”
Thereupon counsel for defendant moved the court to strike out the statement of the witness as to. what the car contained on the ground that the record referred to by the witness was the best evidence of its contents.
“The Court: From what records did you get that?
“The Witness: From the O. S. D. report at New-berg.
“The Court: Is that an official document?
“The Witness: It is the document kept by their agent at Newberg. * *
“The Court: Was anything of this loaded in Portland?
“The Witness: The car was in our train at Brooklyn, this merchandise car.”
The court ruled as follows:
“I think you had a right to assume at the time that he answered that question that the only information that he could have had about that was from the record. You could have made your objection at the time and I will rule so and give you an exception.”
On redirect examination plaintiff further testified to the purport, that men were working repairing this interstate track and using ties that he was taking there; that this repair work was going on every day, while he was there. In regard to the load of ties plaintiff stated, in effect, that for several weeks past it had been the “usage” to pick up ties in carload lots and distribute them between certain points, and approximately an hour each way they would unload ties at certain points; that the conductor told him the destination of the ties was Newberg and he could *141figure from that they would pick up the ties the next day and unload them between Newberg and Sherwood; that these ties were used continuously; that they needed them at the time; and that they were consigned to the company at Newberg.
Plaintiff describes the collision and his injury in detail. He also testified in effect to the following: Train No. 231 according to the time-table had the right of way over train No. 234 and this would continue except for order No. 226 which, the witness stated, in order to change the rights of way in opposition to the time-table should have read “No. 234 has right over 231 from Cook to Oswego” for the reason that the order covered seven miles of track not on the route of train 231, namely from Cook to Beaver-ton. The order was “inoperative or ineffective.” A meet order should have been issued reading, “No. 234 will meet No. 231 at Oswego,” and been put out at Beaverton, Brooklyn and Oswego, or the order issued should have been forwarded to Oswego so that the operator there would not have cleared the semaphore signal. No order was sent to, or received at Oswego, the meeting or waiting point, in accordance with the rule 208. There was an operator there twenty-four hours a day. When a meet order is given the dispatcher puts out a middle order at the meeting' place, and he is not allowed to clear that board until all trains in one direction have arrived. Order 226 was a right of track order from Beaverton to Oswego, transferring the rights of the train. The order given was not in effect a meet order. A meet order designates a certain spot that trains shall meet. Bight of track order transfers the right of trains. If order 226 had read “Cook to Oswego,” when they reached Oswego they should have received a third order which *142they did not get. It would seem practicable to send the order to Oswego in accordance with rule 208. The conductor, brakemen and fireman, if they had thought that he had violated the order in leaving Oswego, could have stopped the train. They had equal rights with the engineer in reference to stopping the train, under rule 752, which reads as set forth in the complaint, and also under rule 105, reading:
“Both conductors and enginemen are responsible for the safety of their trains and, under conditions not provided for by the rules, must take every precaution for their protection.”
Plaintiff testified that if order No. 226 had been sent simultaneously to Oswego and to train No. 234, the operator at Oswego could have checked back with the dispatcher and ascertained what the order meant as an extra precaution; that if this had been done they would not have gotten the semaphore signal. He further states in answer to the question:
“Q. "Why, with this situation, did you go on towards Cook?
“A. I knew that having no further orders for us, concerning us, that the way was clear, and receiving the high-ball from the conductor proceeded on my way.”
On cross-examination plaintiff testified in part as follows:
“Q. "When you got this order at Beaverton what sort of a form was it on?
“A. Form 31.
“Q. That has a different color from what is known as form 19?
“A. Yes, it is a white order, it is a white order.
“Q. And it is an order which restricts your right, doesn’t it?
*143“A. Not at all times.
“Q. Doesn’t that form of order restrict your rights ?
“A. It was given to restrict rights, it was given for the meets, it was given for running orders, it was given for a number of different things requiring the signatures of the conductors. * *
“Q. The conductor handed it to you?
“A. Yes.
“Q. And you read it?
“A. Yes.
“Q. Did you have any doubt about its meaning?
“A. No, sir.
“Q. What did you think it meant, just what it said, what did you think it meant?
“A. Train 234 has right over 231 Beaverton to Oswego.
“Q. Did you note the route that train 234 would take, Beaverton to Oswego?
“A. Yes.
“Q. You knew that route would be Beaverton to Cook and Cook to Oswego?
“A. Yes.
“Q. And you knew that your route lay from Oswego to Cook?
“A. Yes.
“Q. And you knew under that route you would traverse the same route of track that 234 would traverse?
“A. Yes.
“Q. And yet you considered that order meaningless ?
“A. The order was ineffective and inoperative.
“Q. Why?
“A. It did not mention the stations over which our train traversed. * *
“Q. And yet you tell the jury that that order did not affect you.
“A. No, that order did not affect me, it was not in the regular form. * *
*144“Q. You liad no doubt that it was absolutely meaningless as far as you were concerned?
“A. Yes. * * The form that the order was in nullified it.”
The other rules of the railroad, to which attention is called in the testimony, are as follows:
Rule 208. “The several addresses must be in the order of superiority of trains and when practicable must include the operator at the meeting or waiting point, each office taking its proper address.
“When not sent simultaneously to all, the order must be sent first to the superior train.
“Copies of the order addressed to the operator at the meeting or waiting point must be delivered to all trains affected until all have arrived from one direction.”
Rule 906. “Enginemen must know their time on the road, and will not start from a station even though they receive a signal from the conductor, unless they can reach the next station in time to properly clear superior trains.”
Rule 106. “In all cases of doubt or uncertainty the safe course must be taken and no risks run.”
Rule 83 (b). “Enginemen before leaving, register stations, except the initial point of their run, will require from the conductor a memorandum on prescribed form showing the numbers of all superior trains, and stating he has checked the register and that they have all arrived or departed, as the case may be.”
Mr. Gr. C. Morris, witness on behalf of defendant, testified in part to the following: He was train-master for the Southern Pacific, and had been in the service of the road for about thirty-five years as operator, agent, dispatcher, and chief dispatcher, and as train-master, and was familiar with the rules of the company. In explaining the difference between a train that is superior by class or direction he stated, — ■ *145Class or direction are conferred by tbe time-table, while right is by train order, “right” is superior. In the absence of any orders train No. 231 had superiority over train No. 234. He was familiar with the route of these trains, and knew that Beaverton was off the line traversed by train No. 231 after it reached Cook. Order No. 226 being read to the witness he stated it was effective on train No. 231, and that between Beaverton and Oswego both of these trains had to traverse the point between Cook and Oswego. Ordinarily in cases of this kind the order would read from Cook to Oswego, but frequently orders cover pieces of track that that particular train does not run over, “in this case * * I see no reason why the order should have read from Beaverton.” Where an order is doubtful in its meaning, or unusual in form or peculiar for any reason, the engineer should apply to the proper authorities for- construction of the order. Upon being asked why an order of this character is given to a conductor or engineer at Brooklyn instead of at Oswego, and whether it is not the practice to give the orders at a station ahead, he answered, “Well, in orders of this kind it is handled both ways.” It is not the practice where a right of way order is concerned to give another so called middle order at another point. Upon cross-examination the witness stated in part thus:
“Q. Buie No. 201 reads as follows, ‘For movement not provided for by time-table, train orders will be issued by authority and over the signature of the Superintendent. They must contain neither information nor instructions not essential to such movements.’ Now when you give an order covering more space than is necessary you violate that rule don’t you?
*146“A. Technically speaking.
“Q. Yes, and isn’t that the reason why this order should have read Cook to Oswego?
“A. .1 said the order should read Cook to Oswego.
“Q. And don’t you interpret the orders that come to you under your rules?
“A. Yes.
“Q. Isn’t that your kind of dictionary to go by?
“A. Yes, it is.”
Upon rule 208 being read to the witness he stated it would not apply to this order “because it is not a meeting or waiting point.”
“The Court: Then what became the duty of 231?
“The Witness: 231, if she received no further orders, 234 had been given superiority by train order, they would remain at Oswego until 234 arrived.
“The Court: Would that be the meeting point for those two trains?
“The Witness: They would meet in that case, but it is not a meet order or wait order.
“The Court: Does that word ‘Meeting point’ in that rule have any other meaning than that place where they are going to meet under the particular circumstances of the case?
“The Witness: I would consider that it was just a case of reversing the rights of the trains and providing for no meeting point at that point.
“The Court: You get a meeting point just the same?
“The Witness: The way it would have worked out in this case it would have been.
“The Conrt: The way it would have worked out in any case.
“The Witness: Not usually. Ordinarily the orders are given like this, for instance a train inferior by direction is coming in off the line, the meeting point is uncertain owing to the fact that there is work to do at different stations, possibly, so they will put out an order in many cases giving the right over to a *147certain point, figuring that later on they will be able to fix up the meet which will be beyond that point yet. Now I don’t know of course what the idea would be in this case, but it was probably that when the dispatcher first started to put out his orders that he wasn’t sure what time 231 would get out of Brooklyn, possibly that was the reason that he put out that order, if he knew definitely what time they were going to get out he would probably have put a meet order at some other point, or at that same point. But my position is that if I was handling the trains that is the way I would do it, I would move them along until I could get them to a meeting point.
“The Court: At the time that the order was issued it wasn’t sure that would be the meeting point or that there might not be a subsequent order?
“The Witness: Yes.
“The Court: So that you make that distinction as to meeting point in the ordinary rules and this particular case?
“The Witness: Yes, exactly.
“Q. If the dispatcher was uncertain as to where they were to meet, he should have transmitted some later order, shouldn’t he?
“A. Later what?
“Q. I say if the dispatcher at the time that he gave this order didn’t know where he wanted Mr. Davis to wait, he should have given another order at some station where there was an operator?
“A. Not necessarily.
“Q. Who would you want to take the risk, Mr. Davis ?
“A. There was no risk to be taken.
“Q. Was Mr. Davis to stay at Oswego until 234 got there?
“A. He could not leave Oswego until all trains superior to him had arrived.
“Q. There was a waiting and meeting point in this case?
“A. Not from our understanding of the rules.
*148“Q. I think a meeting means, waiting for each other and meeting there doesn’t it, that is what that phrase means?
“A. Not in onr rules as I understand it.
“The Court: It meant wait there, didn’t it, until you had orders to go ahead?
“The Witness: For 231 to wait there?
“The Court: Yes, for 231 to wait there.
“The Witness: Yes, it would mean that they would wait there for all trains that were superior to them.
“The Court: Unless he had new orders at Oswego.
“The Witness: He would stay there until they arrived.
“The Court: It would be a meeting point unless he was ordered to the contrary when he got there.
“The Witness: Yes, that would be in this case.
“Q. (Mr. Sheppard): Now was it practicable in this ease to send a copy of this order to the operator at Oswego ?
“A. It is not required in this case. * *
“Q. That would be another caution wouldn’t it?
“A. Well, you might say it would be.
“Q. Yes, if the operator had had this message and understood it the way you understood it now he wouldn’t have given a clear board, would he?
“A. If he had orders for that train?
“Q. Yes.
“A. He would not have given the clear board. * *
“Q. Now, the dispatcher violated the rules of the company, especially 201, when he put into this order more space or more information than was necessary, didn’t he?
“A. A technical violation, you might say, yes, sir.”
C. L. Dickey, conductor on train No. 234 testified to the purport that he received order 226 at Beaver-ton giving him right of way over 231 to Oswego; that he and his engineer, Mr. Knight, who was killed in the collision understood from the order that they would go to Oswego for 231; that there was no oper*149ator at Cook, there was a telephone there. On cross-examination the witness stated, referring to the order in question, thus:
“Q. It operated the same as a meet order because the fact is that train No. 231 had to wait at Oswego, didn’t it?
“A. It would have the same effect, but it wasn’t Si HlGet orcl.62*. * *
“Q. Well, you know of rules 201 and 208, don’t you?
“A. Yes,
“Q. And where trains are to meet at a station, where there is a telegraph operator, the third order must go to the telegraph operator?
“A. Yes. * *
“Q. Well, if the operator had such an order and the operator understood it as you understood it, he never would have given a clear board for Mr. Davis to go, would he?
“A. The operator didn’t have anything to do with this order.
“Mr. Sheppard: Read the question to the witness. (Thereupon the question is read.)
“The Witness: No.”
C. B. Baker, division examiner for the Southern Pacific Company, testified that order No. 226 was a right of way order; and that he had worked for the Southern Pacific Company about twenty-six years. On cross-examination the witness was asked:
“Q. Now did you ever see an order like this before?
“A. No, sir.
“Q. No, sir?
“A. That is reading over a certain piece or territory that a train was not scheduled over.
“Q. The order should have read, Cook to Oswego, shouldn’t it, to be in conformity to your rules?
“A. I cannot see that that would make any difference.
*150“Q. Answer that question now.
“A. Technically, yes sir.”
C. M. Frederickson, called as a witness for defendant, testified that he was a conductor on this train 231; that he had been subpoenaed as a witness for Mr. Davis; and that he was discharged by the Southern Pacific Company. The dispatcher was not called as a witness.
The federal Employers’ Liability Act of April 22, 1908, Chapter 149, 35 Stat. 65 (Section 8657 et seq., IT. S. Compiled Statutes, 1918) Section 1, provides:
“Every common carrier by railroad while engaging in commerce between any of the several States or Territories, or between any of the States and Territories, or between the District of Columbia and any of the States or Territories, or between the District of Columbia or any of the States or Territories and any foreign nation or nations, shall be liable in damages to any person suffering injury while he is employed by such carrier in such commerce, or, in case of the death of such employee, to his or her personal representative, for the benefit of the surviving widow or husband and children of such employee; and, if none, then of such employee’s parents; and, if none, then of the next of kin dependent upon such employee, for such injury or death resulting in whole or in part- from the negligence of any of the officers, agents, or employees of such carrier, or by reason of any defect or insufficiency, due to its negligence, in its ears, engines, appliances, machinery, track, roadbed, works, boats, wharves, or other equipment. ’ ’
Section 3 of this act reads:
“In all actions hereafter brought against any such common carrier by railroad under or by virtue of any of the provisions of this Act to recover damages for personal injuries to an employee, or where such injuries have resulted in his death, the fact that *151the employee may have been guilty of contributory negligence shall not bar a recovery, but the damages shall be diminished by the jury in proportion to the amount of negligence attributable to such employee: Provided, That no such employee who may be injured or hilled shall be held to have been guilty of contributory negligence in any case where the violation by such common carrier of any statute enacted for the safety of employees contributed to the injury or death of such employee.”
No question is raised as to the liability of the defendant, if the facts of the case bring the action within the federal act.
The trial court, after fully explaining the issues in the case and calling the attention of the jury to the provisions of the act above quoted, among other things charged the jury in substance that the plaintiff in order to sustain the action under the act must prove: (a) that defendant was engaged as a common carrier in interstate commerce; (b) that the accident in whole or in part happened by reason of some act or negligence on the part of the defendant, or some of the officers, agents, or employees of defendant; (c) that the train on which plaintiff was employed was engaged in interstate commerce; (d) and that plaintiff was injured in the accident and suffered damages in consequence thereof. The court defined interstate commerce, and charged the jury in part as follows:
“Therefore, you are instructed that if you should find from the evidence, and the preponderance thereof, that at the time of said accident the cars making up said train or any one or more of said cars contained freight that had originated in some state other than the state of Oregon, destined to a point in the state of Oregon, or to a point in some other state reached by the lines passing through the state of *152Oregon, or that said cars or any one of them was carrying freight consigned to said defendant itself which freight was to be used in the repair or reconstruction of the roadbed, railroad lines or terminals of said defendant company, then I instruct you that said defendant company and the train upon which plaintiff was employed would be considered and held as being engaged in interstate commerce at the time of said accident, and you should find accordingly.”
The court further instructed the jury that it was the right and duty of the defendant to formulate, adopt and promulgate rules and regulations for the government, guidance and direction of employees and operatives of its trains, and make them as plain, specific, simple and understandable as the English language would ordinarily permit so that they might be readily comprehended and understood and mistakes thereby reduced to a minimum, and when such rules had been adopted and promulgated it became the duty of the officers, agents and employees of the defendant company having the management, control and direction of the movement of the trains over the defendant’s lines to familiarize themselves with such rules and regulations to the end that the operation of such trains might be carried on with as much safety to the employees and the public using them as ordinary care and prudence could provide. The court further charged:
“The order 226 reads as follows: 'No. 234 Engine 2911 has right of way over 231 Beaverton to Oswego.’
“Gentlemen, the Court construing this order in the light of the rules of the Company instructs you,— That it gave train 234 the right of way over all that part of defendant’s lines of road between Beaverton and Oswego, and the plaintiff and others in charge of train 231 should have so construed it and remained at Oswego until 234 arrived.
*153‘ ‘ The Court further instructs you that the fact that said order was not made to read from Cook to Osweg’o, the only part of the line included in the order over which train 231 was to pass did not change the effect of said order, nor render it confusing or doubtful of construction.
“Under said order it then became the duty of those in charge of said train to have stopped at Oswego and held said train there until 234 had arrived and passed on, and if said employees in charge of said train and all of them forgot said order, disregarded or violated it, and caused said train to proceed out of the yard at Oswego and on its way south or if they misconstrued or misinterpreted said order and proceeded as herein stated, and that it was because of this disobedience, disregard, violation, misunderstanding or misconception of said order that these two trains were caused to come together in collision, and from such collision plaintiff suffered the injury complained of in this case; and yon should also find that the conductor, fireman and brakemen on said train, — and who were each equally with the plaintiff responsible for the operation of said train, and could have prevented said train from passing out of said yard at Oswego until 234 had arrived and passed on; that they had the means of so controlling the operation of said train, and could have held the same at Oswego, then I instruct you that it was their duty so to do and their failure in this regard, or their acquiescence in the train’s departing from Oswego under the circumstances under the federal Employers’ Liability Act would be an act of negligence, for the consequences of which the defendant Company would be responsible. * * If you should find from the evidence and from a preponderance thereof, that this accident which resulted in the injuries suffered by plaintiff was caused in whole or in part by the negligence of the conductor, fireman, or brakemen, even though they are co-employees or fellow servants with the plaintiff, their negligence would under the act be the negligence of the Company, and render the *154Company liable in damages to the plaintiff for the injuries suffered. * *
“If you should find from the evidence and from a preponderance thereof that the failure to observe order 226 and hold said train at Oswego until train 234 had arrived and passed, was due solely to the negligence of the plaintiff and that the conductor, fireman and brakemen did not aid, advise, encourage, assist or acquiesce in the acts of the plaintiff in moving said train out of the yard and to cause it to proceed on its journey and that they were unable to prevent the movement of said train by protecting or giving of signs or signals or the use of any other means or appliances, then at hand, by the use of which said train could have been stopped, then I instruct that said accident would be held to be the result of the negligence of the plaintiff alone and would not be held to have been caused in whole or in part by the acts of the defendant, its officers, agents or employees, and if you so find, your verdict should be for the defendant.”
The court charged the jury that under the federal Employers’ Liability Act contributory negligence on the part of plaintiff is not a defense and should not be held to bar a recovery, but such contributory negligence should be taken into account to diminish the damages they might find plaintiff suffered, if they found any, in proportion to the amount of negligence attributable to the plaintiff; that the engineman was one of the crew in charge of the train and under the rules and orders of the defendant was as much responsible for its movements and safety as were the conductor, brakemen and fireman, and any violation, disregard, disobedience to, misreading, misconstruction, or misinterpretation of the orders to him from the company for the operation of the train would be contributory negligence on the part of plaintiff and such as they should take into consideration to dimin*155ish the amount of damages, if any they found plaintiff had suffered.
The federal Employers’ Liability Act nullifies as a defense the “fellow servant” doctrine. Contributory negligence on the part of plaintiff no longer defeats the action, but in certain cases, reduces the liability. Contributory negligence on the part of an interstate carrier by railroad, of a proximate causal nature occasioning injury to its employee, while both the carrier and employee are engaged in interstate commerce, renders the carrier liable although the act of the plaintiff employee may have contributed to such injury.
At the close of the testimony defendant requested the court to direct the jury to return a verdict for defendant, and predicates error upon the refusal of the court so to do. This we think raises the pivotal point in the case. It is contended on the part of defendant that the action of plaintiff Davis in failing to heed order No. 226 was willful and reckless and precludes his recovery; and that there was no negligence on the part of defendant. The inquiry is:' Did plaintiff’s injury result in whole or in part from the negligence of any of the officers, agents or employees of the defendant carrier as alleged in the complaint? If plaintiff’s negligence was the sole cause of the accident, and the negligence of the other employees of the defendant did not contribute thereto, plaintiff cannot recover.
Borrowing the language of Mr. Justice Hughes, in Illinois Cent. R. R. v. Skaggs, 240 U. S. 66, 69, 70 (60 L. Ed. 525, 36 Sup. Ct. Rep. 249):
“It is contended that the state court erred in permitting a recovery under the federal statute for the reason that the injury resulted from Skaggs’ own act, or from an act in which he participated. The company, it is said, ‘cannot be negligent to an em*156ployee whose failure of duty and neglect produced the dangerous condition.’ It may he taken for granted that the statute does not contemplate a recovery by an employee for the consequences of action exclusively his own; that is, where his injury does not result in whole or in part from the negligence of any of the officers, agents or employees of the employing carrier or by reason of any defect or insufficiency, due to its negligence, in its property or equipment. April 22, 1908, 35 Stat. 65. But, on the other hand, it cannot be said that there can be no recovery simply because the injured employee participated in the act which caused the injury. The inquiry must be whether, there is neglect on the part of the employing carrier, and, if the injury to one employee resulted ‘in whole or in part’ from the negligence of any of its other employees, it is liable under the express terms of the act. That is, the statute abolished the fellow-servant rule. If the injury was due to the neglect of a co-employee in the performance of his duty, that neglect must be attributed to the employer; and if the injured employee was himself guilty of negligence contributing to the injury the statute expressly provides that it ‘shall not bar a recovery, but the damages shall be diminished by the jury in proportion to the amount of negligence attributable to such employee.’ See Second Employers’ Liability Cases, 223 U. S. 1, 49, 50 [38 L. R. A. (N. S.) 44, 56 L. Ed. 327, 33 Sup. Ct. Rep. 169, 1 N. C. C. A. 875, see, also, Rose’s U. S. Notes]; Seaboard Air Line v. Tilghman, 237 U. S. 499, 501 [59 L. Ed. 1069, 35 Sup. Ct. Rep. 653]. We think that the argument for the plaintiff in error overlooks the inferences of fact which the jury was entitled to draw. Thus, the jury could properly regard the two brakemen as asssisting each other in the movement in question. . Such assistance was certainly appropriate, if not absolutely necessary. The very purpose of having two brakemen was not to put upon either the entire responsibility.”
*157The testimony indicated, and the jury could reasonably find, that at Oswego the conductor and engineer checked the register against all trains that they could and made an honest endeavor to ascertain if the way was clear for them to proceed with the train, but that each member of the train crew was negligent in failing to obey order No. 226, although the same was technically defective. The jury in the light of the evidence could not reasonably find that the action on the part of the engineer or conductor in leaving Oswego was willful, or that either of them intended any wrong. At "Wilsonia, the station before reaching Oswego, the engineer had been told over the telephone by the dispatcher, as he stated and it is not disputed, to follow passenger train No. 355. They followed this passenger train to Oswego, and were still following it when the accident occurred. After the conductor and engineer checked the register at Oswego the plaintiff went to his engine and asked the conductor “if all was set,” and the conductor gave him the “high ball,” or sign to go ahead. It is a matter of general knowledge that in the management of trains the conductor invariably gives the signal for the engineer to start the train. It might well be assumed by the jury that such a long established custom is sanctioned by the officers of the railroad company. Although the engineer, in the vernacular of the railroad men, referred to order No. 226 as being “inoperative and ineffective” and did not claim that the order had been displaced in his mind, or superseded by the telephone instructions of the dispatcher, or by other means, it is difficult to see how the jury could view the whole matter in any other way than that the engineer, conductor and other members of the train crew overlooked the order for the time being. Plaintiff gives some evidence tending to *158show that such was the fact, in that his engine did not work well and he was bothered with it. The jury was not materially concerned with whether the plaintiff as a witness could match language with the learned cross-examiner, when the plaintiff attempted to make a technical excuse for failing to heed and obey the order; but rather the jury could with propriety take into consideration all the facts and circumstances of the case. It is true that according to the rules, in order to give Davis’ train No. 231 right of track over train No. 234, the order should be in writing and signed by the dispatcher. Still the jury might well consider the instructions over the telephone together with the signal to proceed given by the conductor in determining the reason why the plaintiff failed to heed order No. 226, and in fixing the degree of plaintiff’s contributory negligence. All of the facts and circumstances of the case as shown by the evidence, including the testimony of the train-master and the other expert witnesses for defendant, to the effect that a later or third order sent by the dispatcher to the operator at Oswego would have been an additional precaution; and the evidence that it would have been practical for the dispatcher to have sent such a middle or third order to Oswego; that order No. 226 was technically a violation of the rules in naming a station off of the line traversed by train No. 231, as it contained matter not essential to the order by naming Beaverton; and that some of the experienced railroad men as witnesses stated they had never before seen an order like it; were for the jury to consider in placing responsibility for the fault which caused the accident.
It is alleged in the complaint, as above quoted, in effect, that the defendant was negligent in not issuing and sending an order for plaintiff’s train No. 221 to *159meet train No. 234 at Oswego or at a definite point, or not forwarding a copy of order No. 226 to Oswego. Much is said in the record and briefs in regard to snch a third or intermediate order being sent ont when the order issued is a “meet or wait order.” It is noticed, and the trial court called attention to the fact, that rule 208 provides that the several addresses of orders must be in the order of superiority of trains and “when practicable must include the operator at the meeting or waiting point.” (Italics ours.) It would seem to one not an expert in railroading, that the third or intermediate order when practicable was required to be sent to the operator at the meeting or waiting point of trains regardless of the form of the order or number of the blank upon which the order is written. The highest degree of care is required in directing the movement of trains.
Mr. Morris, the train-master, conveyed the impression to the trial court and jury that order No. 226 was faulty. He did not know what the idea of the dispatcher was in this case in regard to the order. The jury did not have the benefit of testimony of the dispatcher, as he was not called. Mr. Morris states that it was possible when the dispatcher first started to put out his orders he was not sure what time train No. 231 would get out of Brooklyn, and possibly that was the reason he put out order No. 226, and that if the dispatcher had known definitely as to such time he would probably have put out a meet order at some point. He then stated: “But my position is that if I was handling the trains that is the way I would do it, I would move them along until I could get them to a meeting point.” Mr. Morris reluctantly admitted upon cross-examination that it would have been an additional precaution in this case to send a copy of this order No. 226 to the operator at Oswego,*160that if the operator there had had such message and understood it he would not have given a “clear board” for train No. 231; that order 226 was a technical violation of rule 201. One real trouble which the jury probably noticed with the order No. 226 was that it did not inform engineer Davis or his train crew where train No. 234 was, whether it was on the line to be traversed by train No. 231 or not. It appears from the questions of the trial court that the order was somewhat confusing to the court and probably was confusing to the jury, and the jury under all the circumstances would reasonably conclude that the order was confusing and misleading to plaintiff Davis and the other members of his train crew. Mr. Dickey, the conductor on train No. 234, apparently an experienced trainman, stated in regard to order No. 226, that it would have the same effect as a meet order but that it was not a meet order, that where trains are to meet at a station such as Oswego where there is a telegraph operator the third order must go to the telegraph operator; that if the operator at Oswego had had such an order or a copy of No. 226 and understood it as this conductor did he would not have given a clear board for Mr. Davis to go from Oswego. All of this was for the consideration of the jury, with the other testimony. Mr. O. B. Baker, division examiner, testified to the effect that he never saw an order like 226 before, covering a certain piece of territory that a train was not scheduled over; that the order should have read technically “Cook to Oswego.” The jury no doubt considered the. fact shown in the record that the defendant by discharging Mr. Frederickson, the conductor of train No. 231, in effect said that he was at fault and negligent in the management of train No. 231 in connection with the collision. This act of the defendant spoke *161louder than words. There is no question under the law, and the jury was so instructed, that the defendant was responsible for the negligent conduct of conductor Frederickson.
The testimony of the train-master indicated that if he had been handling the trains in question as a dispatcher, he would have issued a further order providing for a definite meeting point of the two trains, and the jury may well have believed that such an additional order would have been practical as an additional precaution, and that such an order subsequent. to No. 226 should have been sent out under the rules, and if that had been done the collision would not have occurred. There is considerable in the record and briefs in regard to the reason why, under the circumstances, engineer Davis left Oswego for Cook with his train on a single track. This is perhaps the first question that would arise in one’s mind upon hearing the case. Upon his examination the plaintiff was asked the question plainly. It is apparent from the verdict that the jury believed the answer that he gave. The plaintiff was asked the question: “Why with this situation did you go on towards Cook!” A. “I knew that having no further orders for us, concerning us that the way was clear, and receiving the highball from the conductor proceeded on my way.”
It appears that the witness has a positive up and down way of answering questions, which may perhaps be peculiar to trainmen, but the answer quoted undoubtedly meant to the jury that engineer Davis, after he had called for the semaphore signal and received a clear board and the sign from the conductor to proceed, believed that the track was clear, and that he did not have the contents of order No. *162226 in Ms mind at that time or was in some way confused as to the order. The jury also evidently determined that the same was true in regard to the other members of the train crew of'No. 231. It may be that the jury thought that Davis and other members of the crew felt safe in following the passenger train which had left Oswego ten minutes before train No. 231 departed.
There were six men engaged in managing the train at the time of the collision. Under the evidence the jury was warranted in finding that all were negligent, and that the negligence of the conductor, brakemen and fireman concurred in the negligence of the plaintiff and contributed to the proximate cause of the injury. In regard to the conduct of plaintiff Davis, we might well apply the language of Mr. Justice Pitney in the case of Spokane & Inland R. R. v. Campbell, 241 U. S. 497, 508-509 (60 L. Ed. 1125, 36 Sup. Ct. Rep. 683), where it was claimed Campbell as motorman willfully violated his order in the movement of a train. We there read:
“Prom the fact that he disregarded and in effect violated the order as actually communicated to Mm it of course does not necessarily follow that he did this willfully. The jury was not bound to presume— it would hardly be reasonable to presume — that he deliberately and intentionally ran his train out upon a single track on which he knew an incoming train with superior rights was then due. However plain his mistake, the jury reasonably might find it to be no more than a mistake attributable to mental aberration, or inattention, or failure for some other reason to apprehend or comprehend the order communicated to Mm. In its legal effect this was nothing more than negligence on his part, and not a departure from the course of his employment.
*163“To hold otherwise would have startling consequences. The running of trains on telegraphic orders is an every-day occurrence on every railroad in the country. Thousands of cases occur every day and every night where a failure by conductor or engineer to comprehend or to remember the message of the train dispatcher may endanger the lives of employees and passengers. We are not aware that in any case it has been seriously contended that because an engineer violated the orders he went outside of the scope of the employment. If he did so, in the sense of absolving the employer from the duty of exercising care for his safety, it is not easy to see upon what principié the employer’s liability to passengers or to fellow employees for the consequences of his negligence could be maintained. The unsoundness of the contention is so apparent that further discussion is unnecessary.”
In Union Pac. Ry. Co. v. Hadley, 246 U. S. 330 (62 L. Ed. 751, 38 Sup. Ct. Rep. 318), the facts were as follows: The deceased (Cradit) was a brakeman on an east-bound freight train known as Extra 504 East. At Dix, in Nebraska, it was overtaken by another eastbound train known as Extra 501 East. There is a single track from Dix to Mile Post 426, 17 miles distant, and train 504 went ahead to this latter point. Train 501 followed for about half the distance to Potter and was held there until 504 had reached Mile Post 426, seven miles farther on, when 501 was started on again, leaving its conductor there. But an Extra 510 West had broken down at Mile Post 426 and the train-dispatcher at Sidney, about twelve miles still farther east, ordered train 504 to take the disabled engine of 510 back to Sidney. The engineer asked the dispatcher to allow 504 to go on and to let 501, when it came up, take back the engine of 510, but it was refused. No. 501 came *164up, ran into 504 and killed Cradit and some others. The plaintiff says that the accident was due to at least contributory negligence of the railroad. The defendant claims that it was not negligent, that Cradit would not have been killed if he had done his duty and gone back to warn the following train by lights, torpedoes, etc., instead of remaining in the caboose, as he did, and that this was the proximate cause of his death. Mr. Justice Holmes, speaking for the court at pag’e 332 of the opinion says:
“On the question of its negligence ■ the defendant undertook to split up the charge into items mentioned in the declaration as constituent elements and to ask a ruling as to each. But the whole may be greater than the sum of its parts, and the Court was justified in leaving the general question to the jury if it thought that the defendant should not be allowed to take the bundle apart and break the sticks separately, and if the defendant’s conduct viewed as a whole warranted a finding of neglect. * *
“But it is said that in view of the defendant’s conduct the only proximate cause of Cradit’s death was his own neglect of duty. But if the railroad company was negligent it was negligent at the very moment of its final act. It ran one train into another when if it had done its duty neither train would have been at that place. Its conduct was as near to the result as that of Cradit. We do .not mean that the negligence of Cradit was not contributory. We must look at the situation as a practical unit rather than inquire into a purely logical priority. But even if Cradit’s negligence should be deemed the logical last, it would be emptying the statute of its meaning to say that his death did not ‘result in part from the negligence of any of the employees’ of the road. Act of April 22, 19Í8, c. 149, § 1, 35 Stat. 65. In Great Northern Ry. Co. v. Wiles, 240 U. S. 444 (60 L. Ed. 732, 36 Sup. Ct. Rep. 406) it appeared *165that the only negligence connected with the death was that of the brakeman who was killed.” (Italics ours.)
The Wiles case is cited and relied on in the present case by defendant. In that case it was the duty of Wiles to have gone back a sufficient distance to protect the rear end of the train and flagged the coming train. The engineer, at the time the train broke in two and stopped, signaled for Wiles, the rear brakeman, to go back and so protect the train. In the present case, instead of the engineer being signaled to stop train No. 231, his instructions were the reverse, the conductor signaled him to proceed. The facts differ widely from those in the Wiles case.
In a case under the federal Employers’ Liability Act the carrier is liable in damages for an injury resulting in whole or in part from its negligence. If the injury is caused in whole or in part from the defendant carrier’s negligence the statute cannot be nullified and the right of recovery defeated by calling the plaintiff’s act the proximate cause of the injury: 1 Roberts’ Federal Liabilities of Carriers, p. 955, § 545; Louisville & N. R. Co. v. Wene, 202 Fed. 887 (121 C. C. A. 245).
In Grand Trunk Western R. Co. v. Lindsay, 201 Fed. 836 (120 C. C. A. 166), the court said:
“If under the Employers’ Liability Act, plaintiff’s negligence, contributing with defendant’s negligence to the production of the injury, does not defeat the cause of action, but only lessens the damages, and if the cause of action is established by showing that the injury resulted ‘in whole or in part’ from defendant’s negligence, the statute would be nullified by calling plaintiff’s act the proximate cause, and then defeating him, when he could not be defeated by calling his act contributory negligence. For his act was the same act, by whatever name it be called. *166It was only when plaintiff’s act is the sole cause — • when defendant’s act is no part of the causation— that defendant is free from liability under the act.” 1 Roberts’ Federal Liabilities of Carriers, note p. 956.
The defendant contends in effect that the responsibility for the movement of train No. 231 rested upon the engineer, and that the conductor, brakemen and firemen were not equally accountable for the proper management of the train with the engineer. Defendant excepted to the instruction of the court in this regard. A reading of the rules above set out we think plainly indicates that the whole train crew is equally responsible for a careful construction of, and strict obedience to the rules and regulations adopted and promulgated for safety in the management of the trains of defendant, to the end that the safety of the employees and the traveling public may be preserved to the fullest extent consistent with the highest degree of care. “The duty of obedience to the rules of the employer is one resting alike upon all employees,” as said by Mr. Justice Brewer in Atchison, T. & S. F. R. Co. v. Reesman, 60 Fed. 370, 378 (9 C. C. A. 20, 23 L. R. A. 768). In Southern Ry. Co. v. Mays, 239 Fed. 41 (152 C. 6. A. 91, at p. 94), we find this language:
“The duty of moving the train, as we have stated, likewise devolved upon the train crew, under the direction of the conductor.”
The jury was not compelled to find from the evidence, as contended by defendant, that the act of the plaintiff in leaving Oswego was a suicidal one. From the evidence the court cannot say as a matter of law that this act of plaintiff was intentional. Where two inferences may legitimately be drawn from the facts in evidence, one favorable to plaintiff and the other to the contrary, a question is presented which is for *167the jury to determine. It is proper for the jury to look at the situation as a practical unit when the question is submitted to it, if the defendant is negligent: Gekas v. O.-W. R. & N. Co., 75 Or. 243, 252 (146 Pac. 970, 8 N. C. C. A. 386); Geldard v. Marshall, 43 Or. 438, 444 (73 Pac. 330); Galvin v. Brown, 53 Or. 598, 608 (101 Pac. 671); Kopacin v. Crown-Columbia Pulp & Paper Co., 62 Or. 291, 296 (125 Pac. 281); Union Pac. R. Co. v. Hadley, 246 U. S. 330 (62 L. Ed. 751, 38 Sup. Ct. Rep. 318); Chadwick v. O.-W. R. & N. Co., 74 Or. 19 (144 Pac. 1165); Illinois Cent. R. Co. v. Skaggs, 240 U. S. 66 (60 L. Ed. 528, 36 Sup. Ct. Rep. 249, see, also, Rose’s U.’S. Notes).
The defendant insists that a verdict in defendant’s favor should have been directed, for the reason that there is no sufficient evidence that plaintiff was engaged in interstate commerce at the time of the injury. The testimony clearly shows, and we understand it is conceded, that at the time of the accident and for a long time prior thereto the defendant was engaged in interstate commerce. The plaintiff Davis testified without objection on the part of counsel for defendant to the effect that one of the cars of the train he was hauling with the engine on the day of the accident, the car next to the engine, was a Pere Marquette or a Burlington & Quincy, which was a foreign car and differed from the cars belonging to the system of the defendant, and was loaded with freight, merchandise, etc., for distribution along the line of road; that the freight originated in a state other than the State of Oregon. Upon cross-examination plaintiff stated that the reason he knew the shipment came from some other state was that he saw the record of the defendant kept by its agent called an O. S. D. report; whereupon counsel for defendant *168moved to strike out the testimony as to what the oar contained on the ground that the record referred to by the witness was the best evidence of its contents. The trial court ruled that timely objection had not been made to the testimony; that the defendant should have assumed at the time the witness answered the question that the only information he could have had about the shipment of freight was from the records.
If there was any error in regard to the statement made by the witness Davis in his own behalf, it was within the knowledge of the defendant, and the waybills, reports and records of the defendant could have been easily obtained and presented to the court and jury to correct the error. The plaintiff’s testimony was in no way contradicted. It tended to show that the cars in train No. 231 which plaintiff was assisting in operating were not loaded at Brooklyn, where the train was made up.
As a matter of fact in the practical operation of railroads, trains running between two terminals, containing only intrastate commerce or traffic originating in and being destined to a point in the same state are seldom operated. As a rule every train carries interstate freight. If a train has a single shipment of interstate freight, then all the employees working on that train are engaged in interstate commerce: 1 Roberts’ Federal Liabilities of Carriers, p. 857, § 496.
Even though the evidence was open to the objection of not being the best evidence, it should not after-wards be excluded, as the objection was not made at the proper time: 2 Jones on Evidence, p. 187, § 202. It is there stated in part:
“If the opponent is deceived and does not know he is deceived, or if he is lax and permits secondary evi*169dence to be given when he might have insisted upon the primary evidence or none at all, belongs scarcely to the realm of evidence. As it does undoubtedly exist, we treat it, and find it laid down, that the rule excluding secondary evidence, when that which is primary is attainable, is not so rigid as to be enforced if no objection is made by the party against whom the inferior evidence is offered. It frequently happens that secondary evidence is admitted, and thus becomes primary, when it might have been excluded if proper objection had been taken. The courts pronounce themselves very clearly on the subject.”
In Colgan v. Farmers & Mechanics’ Bank, 59 Or. 469, 476 (114 Pac. 460), the court said:
“In the trial of an action a party has an opportunity to object to anything occurring within his knowledge that may be regarded as prejudicial, and he can, upon calling the court’s attention to the matter, secure a ruling which, if adverse and excepted to, may be reviewed on appeal. A party having a suitable occasion to object and except to anything considered detrimental to his interests must take advantage of the harmful act or conduct when it occurs, if he has knowledge thereof, for he will not be permitted to speculate on a favorable verdict, and if disappointed, then seek to question the proceedings by a motion for a new trial. ’ ’
Under all the circumstances we think the court properly overruled the motion to strike.
In addition to the interstate shipment contained in one of the foreign cars the testimony of the plaintiff tended to show that the train contained a carload of railroad ties which they were taking to be distributed along the railroad for immediate use where a section crew was then engaged in repairing the roadbed and using the ties for that purpose. There was an effort made on the part of defendant to show that these ties were to be piled for the purpose of drying *170them, and were not to be used immediately, but this failed. The testimony indicated that there was immediate nse for the ties, that it was an every-day occurrence for the crew of train No. 231 to scatter the ties along the road for such use, and that this carload of ties was to be delivered along the track and used.
In the early decisions under the federal act the view was taken in some cases that an employee engaged in repairing the track was not engaged in interstate commerce, although interstate trains passed over the track. In some of these cases the court attempts to draw a distinction between “preparing to engage” and “engaging” in interstate commerce. Any such supposed distinction is swept away by the Supreme Court of the United States in the case of Pedersen v. Delaware, L. & W. R. Co., 229 U. S. 146 (Ann. Cas. 1914C, 153, 57 L. Ed. 1125, 33 Sup. Ct. Rep. 651), reversing 184 Fed. 737, and 197 Fed. 537, 117 C. C. A. 33. It was held in this recent decision that an employee engaged in carrying a sack of bolts or rivets to be used in. rep airing a bridge regularly in use in interstate as well as intrastate colnmerce, was engaged in interstate commerce. See note to Lamphere v. Oregon R. & Nav. Co., 47 L. R. A. (N. S.), pp. 55, 56. In the Pedersen case the court said:
“That the defendant was engaged in interstate commerce is conceded, and so we are only concerned with the nature of -the work in which the plaintiff was employed at the time of his injury. Among the questions which naturally arise in this connection are these: Was that work being done independently of the interstate commerce in which the defendant was engaged, or was it so closely connected therewith as to be a part of it? Was its performance a matter of indifference so far as that commerce was concerned, or was it in the nature of a duty resting upon the *171carrier? The answers are obvious. Tracks and bridges are as indispensable to interstate commerce by railroad as are engines and cars; and sound economic reasons unite with settled rules of law in demanding that all of these instrumentalities be kept in repair. The security, expedition and efficiency of the commerce depends in large measure upon this being done. Indeed, the statute now before us proceeds upon the theory that the carrier is charged with the duty of exercising appropriate care to prevent or correct ‘any defect or insufficiency * * in its cars, engines, appliances, machinery, track, roadbed, works, boats, wharves, or other equipment’ used in interstate commerce. But independently of the statute, we are of opinion that the work of keeping such instrumentalities in a proper state of repair while thus used is so closely related to such commerce as to be in practice and legal contemplation a part of it. The contention to the contrary proceeds upon the assumption that interstate commerce by railroad can be separated into its several elements and the nature of each determined regardless of its relation to others or to the business as a whole. But this is an erroneous assumption. The true test always is: Is the work in question a part of the interstate commerce in which the carrier is engaged? (Citing authorities.) Of course, we are not here concerned with the construction of tracks, bridges, engines or cars which have not as yet become instrumentalities in such commerce, but only with the work of maintaining them in proper condition after they have become such instrumentalities, and during their use as such. True, a track or bridge may be used in both interstate and intrastate commerce, but when it is so used it is none the less an instrumentality of the former; nor does its double use prevent the employment of those who are engaged in its repair or in keeping it in suitable condition for use from being an employment in interstate commerce. The point is made that the plaintiff was not, at the time of his injury, engaged in removing the old girder and insert*172ing the new one, but was merely carrying to the place where that work was to be done some of the materials to be used therein. We think there is no merit in this. It was necessary to the repair of the bridge that the materials be at hand, and the act of taking them there was a part of that work. In other words, it was a minor task which was essentially a part of the larger one, as is the case when an engineer takes his engine from the roundhouse to the track on which are the cars he is to haul in interstate commerce.” Citing authorities.
So in regard to the transportation of the ties in the present case, it was essential that the track be repaired. In order to do this it was necessary that the ties be at hand, using the language of the United States Supreme Court, “and the act of taking them there was a part of that work.”
It is held that a section-hand engaged in repairing the track over which interstate traffic is carried is likewise employed in interstate commerce: Southern Ry. Co. v. Howerton (Ind. App.), 101 N. E. 121. Also an employee of an interstate railroad engaged in the repair of a bridge on such railroad is employed in interstate commerce: Thompson v. Columbia & P. S. R. Co., 205 Fed. 203. A railroad trackman injured while repairing’ a switch in the yards of the railroad company over which both interstate and intrastate commerce was transported comes within the statute: Colasurdo v. Gent. R. Co., 180 Fed. 832, affirmed in 192 Fed. 901 (113 C. C. A. 379).
In Barlow v. Lehigh Valley R. Co., 158 App. Div. 768 (143 N. Y. Supp. 1053), it was held that an engineer engaged in switching cars loaded with coal to be used by defendant’s engines in both interstate and intrastate transportation was within the protection of the statute: Note to Lamphere v. O.-W. R. & N. *173Co., 47 L. R. A. (N. S.) 58. In Horton v. O.-W. R. & N. Co., 72 Wash. 503 (130 Pac. 897, 47 L. R. A. (N. S.), p. 8), the syllabus reads:
“An operator of a railroad pumping plant which furnished water for interstate and intrastate engines is employed in interstate commerce while riding- from his home to his work on a hand-car furnished by the company for that purpose, so as to be within the operation of the Federal Employers’ Liability Act if injured by those, during that time, in charge of an interstate train.”
See Montgomery v. S. P. Co., 64 Or. 597 (131 Pac. 507, 47 L. R. A. (N. S.) 13, 9 N. C. C. A., p. 12, note).
In the present case the testimony, to the effect that the train in question was carrying an interstate shipment of freight and ties for immediate use in repairing an interstate track, is uncontradieted and evidently could not be disputed.
As we understand the authorities, many of which are cited in behalf of defendant, where material for repairing an interstate track is in process of being manufactured for use some time in the future, or where material is being stored which may be used in the future to promote interstate commerce, or where such material is being removed from one place of storage to another for possible future use in interstate commerce or repairing an interstate track, the use is too remote or problematical and the employee engaged in such work is not held to be engaged in interstate commerce: See Alexander v. Great N. Ry. Co., 51 Mont. 565 (154 Pac. 914, L. R. A. 1918E, 852); Chicago, R. & Q. R. R. Co. v. Harrington, 241 U. S. 177 (60 L. Ed. 941, 36 Sup. Ct. Rep. 517, 11 N. C. C. A. 992); Lehigh Valley R. R. Co. v. Barlow, 244 U. S. 183 (61 L. Ed. 1070, 37 Sup. Ct. Rep. 515).
*174As the jury was instructed by the trial court in the present case, the burden of proof rests upon the plaintiff to show that at the time of the injury he was employed in interstate commerce and that the carrier was also engaged' in such commerce: 1 Roberts’ Federal Liabilities of Carriers, p. 811; Second Employers’ Liability Cases, 223 U. S. 1, 48-52 (56 L. Ed. 27, 38 L. R. A. (N. S.) 44, 32 Sup. Ct. Rep. 169, see, also, Rose’s U. S. Notes).
The testimony herein was sufficient to sustain the burden resting upon the plaintiff in the respect mentioned, and to take the case to the jury upon this point. A request for an instructed verdict should not be granted where reasonable minds may draw different conclusions from the testimony before the jury, or where the evidence is conflicting: Stager v. Troy Laundry Co., 41 Or. 141 (68 Pac. 405); Sullivan v. Wakefield, 59 Or. 401 (117 Pac. 311); Domurat v. O.-W. R. & N. Co., 66 Or. 135, 143 (134 Pac. 313). There was no error in the refusal of the trial court to direct a verdict for defendant.
Most of the questions involved in the exceptions to the instructions to the jury and the instructions requested by defendant and refused by the court, which present defendant’s theory of the assignments of error, are covered in the matters pertaining to the request for a directed verdict. As to any further objections to the charge, a portion of which we have quoted, we have carefully examined the charge in its entirety and believe the case was very carefully and fairly submitted to the jury by the learned trial judge. We approve the instructions. They were in accordance with the letter and spirit of the federal act. The charge covers all of the instructions requested by the *175defendant necessary properly to present the issues to the jury.
Defendant predicates error upon the refusal of the trial court to grant defendant a new trial. The main ground of the motion, as shown by affidavits, save as to questions of law to which we have referred, is that after the trial of the cause the books of plaintiff pertaining to a garage -were inspected, and plaintiff claimed he had been making a net profit in the garage business greater than that mentioned in his testimony upon the trial. Conflicting affidavits were filed. Plaintiff alleged in his complaint that at the time of his injury he was earning, and capable of earning,' as engineer $300 per month; that by reason of his injuries he had been wholly incapacitated from performing work of the kind and character he formerly performed or to do any manual labor. His testimony tended to show that, not being able to pursue his usual vocation, he purchased a garage in Berkeley, California, and conducted the business, but was compelled on account of his physical condition to hire the mechanical work done. It is apparent that whatever profit he has made or will make in the garage business was, and is largely speculative like any other business in which he might engage. The plaintiff’s injuries and damages were practically unquestioned by defendant at the trial. They were in issue at the trial, and we see no good reason why the defendant could not have obtained the information in regard to plaintiff’s financial transactions relating to the garage business before the trial. In any event, we do not think the trial court, upon a motion for a new trial, was required to determine whether the plaintiff made a statement “puffing” his business. There was no ■ error in denying the motion for a new trial.
*176As to the instruction of the trial court which the opinion of two of my associates, Mr. Justice Brown and Mr. Justice Harris, holds to be erroneous, I think as indicated by their opinion, it is largely favorable to the defendant. The defendant makes a formal assignment of error as to the instruction, to the effect that the conductor, fireman and brakemen on train No. 231 “were each equally with the plaintiff responsible for the operation of said train”; yet the complaint of the defendant, as we understand the brief of counsel, taking the language from page 9 referring to the train order No. 226, is that “the error in the ruling inheres in the fact that it does not reach sufficiently far. Instead of treating Davis’ inexplicable conduct as ‘negligent’ it ought to have been classified in the domain of willful recklessnes. ” It seems the word “equal” as used in the instruction quoted above, is used in the sense of “likewise” and did not convey to the jury the meaning that each of the members of the train crew was responsible in the same degree or to the same extent. The word as used may not be strictly apt. It was not a reversible error.
It might be further said, in regard to the gist of the instruction referred to, that Buie 201 provides in part: “For movement not provided for by time-table, train orders will be issued by authority and over the signature of the Superintendent.” Unquestionably order No. 226 was issued pursuant to the rules of the company. A violation of that order was a violation of the rules of the company. The only difference is a matter of expression. At page 151 of the transcript of evidence we find that the defendant requested the court to instruct the jury as follows:
“I instruct you that the defendant not only had the right, but it was its duty to promulgate rules gov*177erning the operation of its trains. These rules, in so far as they apply to this case, have been introduced in evidence, and they are binding on the parties to this case. A violation of these rules by either party is negligence.”
It is not claimed, and cannot be claimed, that the defendant is not responsible for the act of its agents or employees. The conductor, fireman and brakemen on train No. 231 must be classed among such employees, so that it clearly appears that the defendant requested the substance of the instruction referring to the conductor, brakemen and fireman. It is a well-settled rule that a party cannot complain of an instruction of the court that has been requested by such party. If the instruction was erroneous in the respect suggested by my associates, the error was invited by the defendant. The instruction was in substance a proper one, except that it was unfavorable to plaintiff.
The main difference between the contention of plaintiff and defendant, and the material difference between the opinion of the writer and his associates, relates to a question of fact involving the construction of the testimony in the case, which is a proper question for the jury, and was fairly submitted to that tribunal. It is true that from a portion of plaintiff’s testimony a different deduction might have been drawn than that which was made by the jury. As the writer views the matter this was purely a question for the jury, and not one of law for the court. How the court could instruct the jury that the plaintiff was at fault in failing to heed order No. 226, as contended by defendant, and at the same time hold the conductor and other members of the crew blameless for a similar act, is beyond the comprehension of the writer. The rules of the railroad plainly provide *178for a scheme in which all of the train crew engaged in the operation of a train should exercise the highest degree of care in so managing the train, and each is entitled to rely upon the others for assistance, and it is the duty of each to call attention to the other members of the crew, in case of necessity, to any oversight or infringement of the rules. This plan necessitates having so many men engaged in the operation of a train.
For the foregoing reasons I am unable to concur in the opinions of my associates. The judgment of the Circuit Court should be affirmed.